Cite as 2013 Ark. 325

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-672

DEMARLON COAKES                                  Opinion Delivered September   12, 2013
                              APPELLANT

V.

STATE OF ARKANSAS
                                 APPELLEE        MOTION FOR RULE ON CLERK
                                                 GRANTED.


                                      PER CURIAM


       Appellant Demarlon Coakes, by and through his attorney, Dennis R. Molock, has filed

a motion for rule on clerk. On December 19, 2012, the circuit court entered a sentencing

order. Coakes timely filed a notice of appeal on January 7, 2013. On March 8, 2013, Coakes

filed a motion for extension of time to file transcript. While the Circuit Court of Arkansas

County extended the time to file the transcript to August 7, 2013, a circuit court may not

extend the time for filing the record more than seven months from the date of the entry of

the judgment or order as required by Arkansas Rule of Appellate Procedure–Crim. 4(c)(2)

(2012). Therefore, the transcript was due July 19, 2013, seven months after the entry of the

sentencing order. Coakes tendered the record of the proceedings on July 30, 2013. Coakes’s

record was tendered untimely.

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or
                                     Cite as 2013 Ark. 325

attorney filing the appeal is at fault, or, there is “good reason.” Id. at 116, 146 S.W.3d at 891.

We explained:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.

Id., 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an affidavit

admitting fault before we will consider the motion, an attorney should candidly admit fault

where he has erred and is responsible for the failure to perfect the appeal. See id. When it is

plain from the motion, affidavits, and record that relief is proper under either rule based on

error or good reason, the relief will be granted. See id. If there is attorney error, a copy of

the opinion will be forwarded to the Committee on Professional Conduct. See id.

       It is plain from the motion and record before us that there was error on Mr. Molock’s

part in failing to tender the record by July 19, 2013. Pursuant to McDonald, we grant

Coakes’s motion for rule on clerk and forward a copy of this opinion to the Committee on

Professional Conduct.

       Motion granted.



       Dennis R. Molock, for appellant.

       No response.



                                                2